Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Claim 2 cites a quantity sensor comprising two identical in structure sensors described in detail and performing the same function of measuring acceleration in the x-axis. There is no depiction of a device with only two X-axis accelerometers as cited in Claim 2.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 2 recites the limitation “three axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis”, which is unclear as to what structure is required to meet the three axes requirement.  The limitation seems to require a reference discussion of three axes, which is unclear since it is not a structural feature or oriented to a structural feature.  The subsequent limitations are limited to two sensors measuring in only a single axis (e.g. X-axis) so this is not a three-axis accelerometer.  Examiner recommends removal of the limitation or clarification on how the directional requirement is structurally met.

Claim 2 recites the physical quantity sensor comprising two sensors, which is unclear as each first and second sensor measure acceleration in the X-axis.  Though details of each of the two sensors are provided, the arrangement of the sensors relative to each to form a quantity sensor is not provided therefore it is not clear what the metes and bounds of the overall claimed quantity sensor requires.

Claim 2 recites first fixing members are disposed on one side or on a first side or on a second side.  The structure related to “disposed on a side” is not provided.  It is uncertain as to whether there is an unclaimed frame for each of the sensors or an overall substrate that “a side” cannot reference. The claims should distinctly cite the structure that the side belongs.

Claim 3 recites the limitation “if an angular velocity by using a third direction orthogonal to the first direction and the second direction as an axis is applied”, which is unclear as to what is “the first direction” and “the second direction” which have not been previously claimed.  The first and second direction need to be tied to a structural feature to provide directional context.  Additionally, the limitation “if an angular velocity by using a third direction orthogonal” requires clarification as it seems the requirement is to an angular rotation around a z-axis.  The third direction should first be defined and then a positive declaration of  “when” an angular velocity/ rotation is applied should be stated.

Claims 4 & 5 recite “fixed” members and electrodes.  However, Claim 2 recites “fixing” members and electrodes.  It seems the terms are to the same elements and one of the terms “ fixed or fixing” should be selected and consistently used throughout the claims. 

Claim 6 recites the added element of “a circuit element”, which is unclear as to whether the quantity sensor itself adds a circuit element or whether the circuit element is an element to which the physical quantity sensor is connected.

Claim 7 recites the elements “a control circuit and a correction circuit”, which is unclear as to what the control circuit is required to control and what the correction circuit is required to correct.   The physical quantity sensor is described as two unrelated sensors therefore it is unclear as to how the control and correction circuits are connected or arranged with the overall physical quantity sensor.

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5 are rejected under 35 U.S.C. 102(a)(1 & 2) as being anticipated by Rytkönen (US 20130192371; “Rytkönen”). 
 
Claim 2. Rytkönen teaches a physical quantity sensor (Fig. 10a-b overall device with Fig. 10a showing location of the first x-sensor element X1 and second x-sensor element X2 in an overall 2-axis XY sensor) (Fig. 6 depicts details of a first X1 sensor element and where the second  X2 sensor is an identical sensor.  Fig. 6 is used to disclose the structure of sensor element X1 and then cited with a prime ‘ for citations on the identical second sensor element X2)  comprising: three axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis [0062: The Cartesian XYZ-notation is used for illustrative purposes only. The detection directions may differ from the indicated examples along with the sensor's position and kinetic state, including the rotation state and translatory states]; a substrate  [0047 sensor structure comprise …anchor substrates] (Fig. 13 shows a side view with the darks lines representing the underlying substrate); a first sensor element [0070 X1, detecting in X-direction], configured to detect an acceleration [0070] along the X axis (Fig. 10a X1) [0070 X1, for acceleration detection in X-direction], the first sensor element (Fig. 10a-b: sensor X1 )) being configured with: a first fixing member (Fig. 6: anchor to the substrate for 607 left anchored to the substrate) [0055-0056]; a first fixing electrode (Fig. 6:  fixed electrode left side 604) having a first trunk (Fig. 6: left side extending vertically 607) extending along the X axis (Fig. 6: 607 left extending vertically in X-axis direction) from the first fixing member (Fig. 6: anchor to the substrate for 607 left) [0055-0056] and a first fixing electrode finger (Fig. 6: left side fixed electrodes 604) extending along the Y axis (Fig. 6: left side fixed electrodes 604 (hatched) extending horizontally in  Y-axis direction) and branching out from the first trunk (Fig. 6: left 607 is vertical with 604 electrodes branched horizontally in the Y axis direction); a second fixing member (Fig. 6: anchor to the substrate for 607 right) [0055-0056]; a second fixing electrode (Fig. 6: 608 horizontal hatched electrodes right/second side) having a second trunk (Fig. 6: 607 right side) extending along the X axis (Fig. 6: 607 right side extending vertically along X-axis) from the second fixing member (Fig. 6: anchor to the substrate for 607 right) [0055-0056] and a second fixing electrode finger (Fig. 6: 608 right/second side horizontal hatched electrodes) extending along the Y axis (Fig. 6: 608 right side electrodes horizontal in Y-Axis direction) and branching out from the second trunk (Fig. 6: 607 right side vertical with branched horizontal hatched electrodes extending along Y-axis); a third fixing member (Fig. 6: central fixing member 606); a first spring (Fig. 6: 601 top spring) having a first end (Fig. 6: 607 at the top is connected to top spring 601) connected to the third fixing member (Fig. 6: third fixing element 606 connected to 601 top spring) and a second end (Fig. 6: top spring 601 has a top end); a first movable member (Fig. 6: first movable member 602) connected to the second end of the first spring (Fig. 6: movable member 602   connected to top spring 601); a first movable electrode finger (Fig. 6: movable horizontal solid electrode fingers 603 on the left side) extending along the Y axis (Fig. 6: movable electrode fingers 603 on the left side are horizontal and on the Y-axis) and branching out from the first movable member (Fig. 6: first movable member 602 the vertical left side has branched solid first movable electrode fingers 603 extending horizontally), the first movable electrode finger (Fig. 6: solid movable electrode fingers 603 on the left side) facing (Fig. 6: solid movable solid electrodes left side  603 faces hatched fixed electrodes left side 608 in vertical X axis direction) the first fixing electrode finger (Fig. 6: 608 left first side horizontal hatched electrodes) along the X axis (movable electrodes right 603 faces fixed electrodes right 608 in vertical X axis direction); and a second movable electrode finger (Fig. 6: movable electrode fingers 603 solid electrodes on the right side) extending along the Y axis (Fig. 6: movable electrode fingers 603 on the right side extending horizontally in the Y axis direction) and branching out from the first movable member (Fig. 6: first movable member 602 the vertical right side has horizontal first movable electrode fingers 603 branching out and extending horizontally in the Y-axis direction), the second movable electrode finger (Fig. 6: movable electrode fingers 603 solid horizontal electrodes on the right/second side) facing (Fig. 6: solid movable solid electrodes left side  603 faces hatched fixed electrodes left side 608 in vertical X axis direction) the second fixing electrode finger (Fig. 6: 608 horizontal hatched electrodes right/second side) along the X axis (movable solid electrodes left side 603 faces fixed hatched electrodes left side 608 in vertical X axis direction); and a 
second sensor element (Fig. 10a shows second sensor element X2) [Note: X2 is identical in construction to X1 therefore Fig. 6 is re-used with all element numbering adding a prime ‘ mark] configured to detect an acceleration along the X axis [0070: sensor X2 acceleration on the X-axis], the second sensor element (Fig. 10a: X2) being configured with: a fourth fixing member (Fig. 6’: 607’ left anchored to the substrate) [0055-0056]; a third fixing electrode (Fig. 6’:  third fixed electrode left side horizontal hatched electrode 604’) having a third trunk (Fig. 6’:  607 left side extending vertically 607) extending along the X axis (Fig. 6’:  607’ left side extending vertically 607’ on X axis) from the fourth fixing member (Fig. 6’: 607’ left anchored to the substrate) and a third fixing electrode finger (Fig. 6’:  third fixed electrode left side 604’ extends horizontally in Y axis) extending along the Y axis (Fig. 6’:  third fixed electrode 604’ left side 607’ extends horizontally in Y axis) and branching out (Fig. 6:  third fixed electrode 604’ left side 607’ extends horizontally in Y axis) from the third trunk (Fig. 6:  607’ left side extending vertically 607’); a fifth fixing member (Fig. 6’: 607’ right anchor  to the substrate)[0055-0056]; a fourth fixing electrode (Fig. 6’: fourth electrodes 608’ horizontal hatched electrodes right/second side) having a fourth trunk (Fig. 6’: fourth trunk 607’ right/second side) extending along the X axis (Fig. 6’: fourth trunk 607’ right/second side is vertical on the X axis) from the fifth fixing member (Fig. 6’: 607’ right anchor  to the substrate)[0055-0056]; and a fourth fixing electrode finger (Fig. 6’: fourth electrodes 608’ horizontal hatched electrodes right/second side) extending along the Y axis and branching out from the fourth trunk (Fig. 6’: 607’ right/second side branches 608’ out as solid horizontal electrodes in the Y axis direction to form the fourth fixing electrodes 608’); a sixth fixing member (Fig. 6’: the central fixing member 606’); a second spring (Fig. 6’: top spring 601’) having a third end (Fig. 6: top spring 601’ has a bottom end that is the third end) connected to the sixth fixing member (Fig. 6’: the central fixing member 606’ connected to spring 601’ on the third/bottom end) and a fourth end (Fig. 6’: top spring 601’ has a top end that is the fourth end); a second movable member (Fig. 6’: second movable member 602’) connected to the fourth end (Fig. 6: top spring 601’ has a top end that is the fourth end connected to 602’ the second movable member); of the second spring (Fig. 6’:  601’ second spring); a third movable electrode finger (Fig. 6’: movable electrode fingers 603’ solid horizontal electrodes on the left side) extending along the Y axis and branching out from the second movable member (Fig. 6’: second movable member 602’ with horizontal solid electrodes 603 on right side and extended in the Y axis direction), the third movable electrode finger (Fig. 6’: movable electrode fingers 603’ solid horizontal electrodes on the left side) facing (Fig. 6’: 603’ solid electrodes facing 608’ hatched electrodes along vertical X axis) the third fixing electrode finger (Fig. 6’:  third fixed electrode left side 604’ extends horizontally in Y axis) along the X axis (Fig. 6’: 603’ solid electrodes facing 608’ hatched electrodes along vertical X axis); and a fourth movable electrode finger (Fig. 6’: movable electrode fingers 603’ solid horizontal electrodes on the right side) extending along the Y axis and branching out from the second movable member (Fig. 6’: second movable member 602’ with electrodes branching out horizontally in the Y axis direction), the fourth movable electrode finger (Fig. 6’: movable electrode fingers 603’ solid electrodes on the right side) facing the fourth fixing electrode finger (Fig. 6’: fourth electrodes 608’ horizontal hatched electrodes right/second side) along the X axis (Fig. 6’: 603’ solid electrodes facing 608’ hatched electrodes along vertical X axis), 
wherein the first fixing member (Fig. 6: anchor to substrate for fixing 607 left), the second fixing member (Fig. 6: anchor to the substrate for fixing 607 right), and the third fixing member (Fig. 6:  central anchor to the substrate) are disposed on one side of the X-axis (Fig. 6: 607 left, 607 right and 606 are disposed on the top side of the X-axis) in the first sensor (Fig. 10a-b: first sensor X1), the fourth fixing member (Fig. 6: anchor to substrate for fixing 607’ left), the fifth fixing member (Fig. 6: anchor to substrate for fixing 607’ right)[0055-0056]; and the sixth fixing member (Fig. 6’: the central anchor fixing member 606’) are disposed on the one side of the X-axis (Fig. 6’: 607’ left, 607’ right and 606’ central are disposed on the top side of the X-axis) in the second sensor (Fig. 10a-b: Second sensor X2), the first trunk (Fig. 6: first trunk left 607) is fixed only on the first fixing member (Fig. 6: first trunk 607 left only fixed to the underlying anchor), the second trunk (Fig. 6: second trunk right 607) is fixed only on the second fixing member (Fig. 6: first trunk 607 right only fixed to the underlying anchor), the first spring (Fig. 6:  top spring 601) is fixed only on the third fixing member (Fig. 6 : third fixing member 606 is connected only to spring 601), the third trunk (Fig. 6’: left side 607’) is fixed only on the fourth fixing member (Fig. 6’: third trunk   607’ left secured to anchor where the underlying anchor secures only 607’ left), the fourth trunk (Fig. 6’: 607’ right) is fixed only on the fifth fixing member (Fig. 6: anchor to the substrate for 607’ right anchor secures only  607’ right to the substrate)[0055-0056], and the second spring (Fig. 6’: top spring 601’) is fixed only on the sixth fixing member (Fig. 6’: the central fixing member 606’ secured to the top spring 601’).

    PNG
    media_image1.png
    400
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    677
    1019
    media_image2.png
    Greyscale

Claim 3. Dependent on the physical quantity sensor according to claim 2. Rytkönen further discloses if an angular velocity by using a third direction (Fig. 8b: rotation around Z axis closes distance between second electrodes while distance increases on fourth electrodes) orthogonal to the first direction (Fig. 6: X axis) and the second direction (Fig. 6: X axis) as an axis is applied, a separation distance between the first movable electrode finger (Fig. 6: movable electrode fingers 603 on the left side) and the first fixing electrode finger (Fig. 6: fixed electrodes 604) and a separation distance between the second movable electrode finger (Fig. 6: movable electrode fingers 603 solid electrodes on the right/second side) and the second fixing electrode finger (Fig. 6: fixed electrodes 608) are separated from or approach each other [0063], and a separation distance between the third movable electrode finger (Fig. 6’: movable electrode fingers 603’ solid horizontal electrodes on the left side) and the third fixing electrode finger (Fig. 6:  third fixed electrode left side 604’ extends horizontally in Y axis) and a separation distance between the fourth movable electrode finger (Fig. 6’: fourth movable electrode fingers 603’ solid electrodes on the right side) and the fourth fixing electrode finger (Fig. 6: fourth electrodes 608’ horizontal hatched electrodes right/second side) are separated from or approach each other [0063: for example due to a deformation (e.g. twist of the springs due to z-axis rotation) of the supporting substrate, the detection frame is displaced as shown in the figures, i.e. the electrodes below the symmetry axis tend to interleave more than the electrodes above the axis. Such displacement decreases the capacitance (e.g. increased distance) of the upper electrodes, while the capacitance of the lower electrodes increases (e.g. increased distance).    
Claim 4. Dependent on the physical quantity sensor according to claim 2. Rytkönen further discloses the first fixing member (Fig. 6: anchor to substrate for fixing 607 left), the second fixing member (Fig. 6: anchor to the substrate for fixing 607 right), and the third fixing member (Fig. 6:  central anchor to the substrate) are disposed at a first side (Fig. 6: 607 left, 607 right and 606 central are disposed on the top side of the X-axis) of the first sensor (Fig. 10a-b: first sensor X1) on the x-axis (Fig. 6: 607 left, 607 right and 606 central are disposed on the top side of the X-axis), and wherein the fourth fixing member (Fig. 6: anchor to substrate for fixing 607’ left)[0055-0056], the fifth fixing member (Fig. 6’: anchor to substrate for fixing 607’ right)[0055-0056]; and the sixth fixing member (Fig. 6’: the central fixing member 606’) )[0055-0056] are disposed at the first side (Fig. 6’: 607’ left, 607’ right and 606’central are disposed on the top side of the X-axis) of the second sensor (Fig. 10a-b: X2) on the x-axis (Fig. 6’: 607’ left, 607’ right and 606’central are disposed on the top side of the X-axis connected towards top spring 601).
Claim 5. The physical quantity sensor according to claim 2. Rytkönen further discloses the first fixing member (Fig. 6: anchor to substrate for 607 left), the second fixing member (Fig. 6: anchor to the substrate for fixing 607 right), and the third fixing member (Fig. 6:  central anchor  to the substrate) are disposed at a first side (Fig. 6: 607 left, 607 right and 606 central are disposed on the top side of the X-axis onto top spring 601) of the first sensor (Fig. 10a-b: first sensor X1) on the x-axis (Fig. 6: 607 left, 607 right and 606 central are disposed on the top side of the X-axis), and wherein the fourth fixing  member (Fig. 6’ (bottom half): anchor to substrate for fixing 607’ left)[0055-0056], the fifth fixing member (Fig. 6’ (bottom half): anchor to substrate for fixing 607’ right anchor)[0055-0056]; and the sixth fixing member (Fig. 6’(bottom half): the central fixing member 606’) )[0055-0056] are disposed at a second side (Fig. 6’: bottom half of sensor) of the second sensor  (Fig. 10a-b: second sensor X2) on the x-axis wherein the first side (Fig. 6’: top side) is opposite to the second side (Fig. 6’: bottom side toward bottom spring 601).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rytkönen (US 20130192371; “Rytkönen”) in view of Kamiya (US 20140236354: “Kamiya”). 
 
Claims 6 & 7. Dependent on a physical quantity sensor device comprising: The physical quantity sensor according to claim 2. Rytkönen further implies a circuit element in the form of electronic circuits it is connected to [0001:  MEMS, micro-electro-mechanical systems in general, but more specifically to an accelerator sensor.. many fields, for example such that relate to vehicles, domestic electronics, clothes, shoes, just to mention a few applied fields in which patent classes may comprise MEMS related acceleration sensors.] and circuits within the sensor  [0053: with single cells that have a comb-structure with capacitive electrodes for acceleration detection in exemplary X and Y directions, respectively. Conventional elements that provide voltages, as well as reading electronics are not shown for clarity reasons; a skilled man in the art knows ways to implement such parts of the sensor structure].  Rytkönen does not explicitly disclose:  
a circuit element; a control circuit; and a correction circuit. 

Kamiya teaches an accelerometer (1)[0269] used in a vehicle [0266].  Kamiya further teaches a circuit element (Fig. 4 circuit 40b & Fig. 8 circuit 105: accelerometer circuit connected to external circuits) control circuit (Fig. 14 control portion 930); and a correction circuit (Fig. 4 42b) [0137-0138 gain correction portion in the arithmetic operation circuit 42b]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Kamiya’s control circuit and circuit with a correction circuit with Rytkönen’s accelerometer because adding the circuitry to Rytkönen’s accelerometer expands the commercial viability of Rytkönen’s accelerometer and because adding a correction unit to Rytkönen’s accelerometer improves the accuracy of the accelerometer measurement prior to utilizing the acceleration and rotational data in a control action [0021 Kamiya]. 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:

Prior Art Document Identifier
Inventor
Comment
US 20200182903  
TSENG; Li-Tien et al.
Three axis accelerometer
US 20160377649  
RYTKÖNEN; Ville-Pekka
Has the double sided electrodes on each sensor and has two x-axis sensors
US 20120073370  
Schubert; Dietrich et al.
Has single sensor with double side electrodes but not a two x-axis sensor arrangement


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856